 

Exhibit 10.18

 

PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT

 

THIS PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is
made as of the date set forth on Schedule I hereto (the “Grant Date”), by and
between the issuer identified in Schedule I of this Agreement (the “Company”),
and the recipient (the “Grantee”) of an Award of Restricted Stock Units (as
defined below) granted by the Compensation Committee of the Board of Directors
of the Company as set forth in this Agreement.

The Company has adopted the incentive plan identified on Schedule I hereto (as
has been or may hereafter be amended, the “Plan”), a copy of which is attached
via a link at the end of this online Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible persons as specified
in the Plan.  Capitalized terms used and not otherwise defined in this Agreement
will have the meanings ascribed to them in the Plan.

Pursuant to the Plan, the Compensation Committee appointed by the Board of
Directors of the Company pursuant to Section 3.1 of the Plan to administer the
Plan (the “Committee”) has determined that it would be in the interest of the
Company and its stockholders to award Restricted Stock Units to the Grantee,
subject to the conditions and restrictions set forth herein and in the Plan, in
order to provide the Grantee with additional remuneration for services rendered,
to encourage the Grantee to remain in the service or employ of the Company or
its Subsidiaries and to increase the Grantee’s personal interest in the
continued success and progress of the Company.

The Company and the Grantee therefore agree as follows:

1.Definitions.  The following terms, when used in this Agreement, have the
following meanings:

“Cause” has the meaning specified as “cause” in Section 10.2(b) of the Plan.

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.

“Committee” has the meaning specified in the recitals to this Agreement.

“Committee Certification Date” has the meaning specified in Section 5(b).

“Common Stock” has the meaning specified in Schedule I of this Agreement.

“Company” has the meaning specified in the preamble to this Agreement.

“Grant Date” has the meaning specified in the preamble to this Agreement.

 

“Grantee” has the meaning specified in the preamble to this Agreement.

 

“Plan” has the meaning specified in the recitals of this Agreement.

“Required Withholding Amount” has the meaning specified in Section 12.








“Restricted Stock Units” has the meaning specified in Section 2.

“RSU Dividend Equivalents” means, to the extent specified by the Committee only,
an amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable to stockholders of record during the
Restriction Period on a like number and kind of shares of Common Stock as the
shares represented by the Restricted Stock Units.

“Section 409A” has the meaning specified in Section 22.

“Unpaid RSU Dividend Equivalents” has the meaning specified in Section 5(c).

“Vested RSU Dividend Equivalents” has the meaning specified in Section 4.

“Vesting Date” means each date on which any Restricted Stock Units cease to be
subject to a risk of forfeiture, as determined in accordance with this Agreement
and the Plan.

2. Award.  Subject to the terms and conditions herein, pursuant to the Plan, the
Company grants to the Grantee effective as of the Grant Date an Award of the
number and type of performance-based Restricted Stock Units (as defined in the
Plan) authorized by the Committee and set forth in the notice of online grant
delivered to the Grantee pursuant to the Company’s online grant and
administration program (the “Restricted Stock Units”), each representing the
right to receive one share of the type of Common Stock specified in such notice
of online grant, subject to the conditions and restrictions set forth below in
this Agreement and in the Plan.

3. Settlement of Restricted Stock Units.  Settlement of Restricted Stock Units
that vest in accordance with Section 5 or 6 of this Agreement or Section 10.1(b)
of the Plan shall be made as soon as administratively practicable after the
applicable Vesting Date, but in no event later than March 15 of the calendar
year following the calendar year in which such Vesting Date occurs. Settlement
of vested Restricted Stock Units shall be made in payment of shares of the
applicable type of Common Stock, together with any related Unpaid RSU Dividend
Equivalents, in accordance with Section 7 hereof.

4. No Stockholder Rights; RSU Dividend Equivalents.  The Grantee shall have no
rights of a stockholder with respect to any shares of Common Stock represented
by any Restricted Stock Units unless and until such time as shares of Common
Stock represented by vested Restricted Stock Units have been delivered to the
Grantee in accordance with Section 7 hereof.  The Grantee will have no right to
receive, or otherwise with respect to, any RSU Dividend Equivalents until such
time, if ever, as (a) the Restricted Stock Units with respect to which such RSU
Dividend Equivalents relate shall have become vested, or (b) such RSU Dividend
Equivalents shall have become vested in accordance with the penultimate sentence
of this Section 4, and, if vesting does not occur, the related RSU Dividend
Equivalents will be forfeited.  RSU Dividend Equivalents shall not bear interest
or be segregated in a separate account.  Notwithstanding the foregoing, the
Committee may, in its sole discretion, accelerate the vesting of any portion of
the RSU Dividend Equivalents (the “Vested RSU Dividend Equivalents”).  The
settlement of any Vested RSU Dividend Equivalents shall be made as soon as
administratively practicable after the accelerated vesting date, but in no event
later than March 15 of the calendar year following the year in which such
accelerated vesting date occurs.



2

 




 

 

5. Vesting. 

(a) Unless the Committee otherwise determines in its sole discretion, subject to
earlier vesting in accordance with Section 6 of this Agreement or Section
10.1(b) of the Plan, Restricted Stock Units will vest, in whole or in part, only
in accordance with this Section 5.

(b) After December 31, 20[●] but prior to March 15, 20[●], (i) the Committee
will certify the number and type of Restricted Stock Units that will vest (the
date as of which such certification is made, the “Committee Certification Date”)
based on the Committee’s assessment in its sole discretion (after input from the
Company’s Chief Executive Officer) of the Grantee’s satisfaction of such
discretionary performance objectives for calendar year 20[●] as may be deemed
relevant by the Committee, including the Committee’s exercise of any negative
discretion, and (ii) the Committee will specify the Vesting Date of such
Restricted Stock Units, which Vesting Date will be not later than March 15,
20[●].

(c) Upon the satisfaction of any other applicable restrictions, terms and
conditions of the Plan and this Agreement, any RSU Dividend Equivalents with
respect to the Restricted Stock Units that have not theretofore become Vested
RSU Dividend Equivalents (“Unpaid RSU Dividend Equivalents”) will become vested
to the extent that the Restricted Stock Units related thereto shall have become
vested in accordance with this Agreement. 

(d) Any Restricted Stock Units that do not vest pursuant to Section 5(b) will
automatically be forfeited as of the Close of Business on the Committee
Certification Date, together with any related Unpaid Dividend Equivalents.

(e) Notwithstanding the foregoing, the Grantee will not vest, pursuant to this
Section 5, in Restricted Stock Units or related Unpaid RSU Dividend Equivalents
in which the Grantee would otherwise vest as of a given date if the Grantee has
not been continuously employed by or providing services to the Company or its
Subsidiaries from the Grant Date through such date (the vesting or forfeiture of
such Restricted Stock Units and related Unpaid RSU Dividend Equivalents to be
governed instead by Section 6 hereof).

6. Early Vesting or Forfeiture.

(a) Unless otherwise determined by the Committee in its sole discretion and
except as otherwise provided on Schedule I hereto:

i. If the Grantee’s employment or service with the Company or a Subsidiary
terminates prior to the Committee Certification Date for any reason other than
the Grantee’s death or Disability or a termination of the Grantee by the Company
without Cause on or after December 31, 20[●], the Restricted Stock Units, to the
extent not theretofore vested, and any related Unpaid RSU Dividend Equivalents,
will be forfeited immediately; and



3

 




ii. If the Grantee’s employment or service with the Company or a Subsidiary
terminates prior to the Committee Certification Date by reason of the Grantee’s
death or Disability, the Restricted Stock Units, to the extent not theretofore
vested, and any related Unpaid RSU Dividend Equivalents, will immediately become
fully vested; and

iii. If the Grantee remains employed or continues providing services to the
Company or a Subsidiary until December 31, 20[●], and the Grantee’s employment
or service, as applicable, is then terminated by the Company without cause on or
after December 31, 20[●], but prior to the Committee Certification Date, the
Restricted Stock Units and the related Unpaid Dividend Equivalents will remain
outstanding until the Committee Certification Date and will thereafter vest in
accordance with Section 5 to the extent the Committee certifies they have vested
in accordance with such Section.

 

(b) Upon forfeiture of any unvested Restricted Stock Units, and any related
Unpaid RSU Dividend Equivalents, including pursuant to Section 3 and this
Section 6, such Restricted Stock Units and any related Unpaid RSU Dividend
Equivalents will be immediately cancelled, and the Grantee will cease to have
any rights with respect thereto.

(c) Unless the Committee otherwise determines, a change of the Grantee’s
employment from the Company to a Subsidiary or from a Subsidiary to the Company
or another Subsidiary will not be considered a termination of the Grantee’s
employment for purposes of this Agreement if such change of employment is made
at the request or with the express consent of the Company.  Unless the Committee
otherwise determines, however, any such change of employment that is not made at
the request or with the express consent of the Company will be a termination of
the Grantee’s employment within the meaning of this Agreement.

7. Delivery by Company.  As soon as practicable after the vesting of Restricted
Stock Units, and any related Unpaid RSU Dividend Equivalents, pursuant to
Section 5 or 6 hereof or Section 10.1(b) of the Plan (but no later than March
15 of the calendar year following the year in which such vesting occurs), and
subject to the withholding referred to in Section 12 of this Agreement, the
Company will (a) cause to be issued and transferred to a brokerage account
through Depository Trust Company for the benefit of the Grantee, or cause to be
issued and delivered to the Grantee,  certificates issued in the Grantee’s name
for, that number and type of shares of Common Stock represented by such vested
Restricted Stock Units and any securities representing related vested Unpaid RSU
Dividend Equivalents, and (b) cause to be delivered to the Grantee any cash
payment representing related vested Unpaid RSU Dividend Equivalents.  Any
delivery of securities will be deemed effected for all purposes when (i)
certificates representing such securities and, in the case of any Unpaid RSU
Dividend Equivalents, any other documents necessary to reflect ownership thereof
by the Grantee, have been delivered personally to the Grantee or, if delivery is
by mail, when the Company or its stock transfer agent has deposited the
certificates and/or such other documents in the United States mail, addressed to
the Grantee or (ii) in the case of a book-entry transfer, at the time the
Company’s stock transfer agent initiates the transfer of such securities to a
brokerage account through Depository Trust Company for the benefit of the
Grantee.  Any cash payment will be deemed effected when a check from the
Company, payable to or at the direction of the Grantee and in the amount equal
to the amount of the cash payment, has

4

 




been delivered personally to or at the direction of the Grantee or deposited in
the United States mail, addressed to the Grantee or his or her nominee.

 

8. Nontransferability of Restricted Stock Units.  Restricted Stock Units and any
related Unpaid RSU Dividend Equivalents, are not transferable (either
voluntarily or involuntarily and whether by sale, assignment, gift, pledge,
exchange or otherwise) before or after the Grantee’s death, except as
follows:  (a) during the Grantee’s lifetime, pursuant to a domestic relations
order issued by a court of competent jurisdiction that is not contrary to the
terms and conditions of the Plan or this Agreement, and in a form acceptable to
the Committee; or (b) after the Grantee’s death, by will or pursuant to the
applicable laws of descent and distribution, as may be the case.  Any person to
whom Restricted Stock Units are transferred in accordance with the provisions of
the preceding sentence shall take such Restricted Stock Units and any related
Unpaid RSU Dividend Equivalents subject to all of the terms and conditions of
the Plan and this Agreement, including that the vesting and termination
provisions of this Agreement will continue to be applied with respect to the
Grantee.  Certificates representing Restricted Stock Units that have vested may
be delivered (or, in the case of book entry registration, registered) only to
the Grantee (or during the Grantee’s lifetime, to the Grantee’s court appointed
legal representative) or to a person to whom the Restricted Stock Units have
been transferred in accordance with this Section.

 

9. Adjustments. 

(a)The Restricted Stock Units and any related Unpaid RSU Dividend Equivalents
will be subject to adjustment pursuant to Section 4.2 of the Plan in such manner
as the Committee, in its sole discretion, deems equitable and appropriate in
connection with the occurrence following the Grant Date of any of the events
described in Section 4.2 of the Plan following the Grant Date. 

(b)In the event of any Approved Transaction, Board Change or Control Purchase
following the Grant Date, the Restricted Stock Units and any related Unpaid RSU
Dividend Equivalents may become vested in accordance with Section 10.1(b) of the
Plan.

10. Company’s Rights.  The existence of this Agreement will not affect in any
way the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
10.16 of the Plan.

 

11. Restrictions Imposed by Law.  Without limiting the generality of Section
10.8 of the Plan, the Company shall not be obligated to deliver any shares of
Common Stock represented by vested Restricted Stock Units or securities
constituting any Unpaid RSU Dividend Equivalents if counsel to the Company
determines that the issuance or delivery thereof would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of Common Stock or such other securities are
listed or quoted.  The Company will in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock
represented by vested Restricted Stock Units or securities constituting any
Unpaid RSU Dividend Equivalents to comply with any such law, rule, regulation,
or agreement.  Any certificates representing any such securities issued or
delivered under this Agreement may bear such legend

5

 




or legends as the Company deems appropriate in order to assure compliance with
applicable securities laws.

 

12. Mandatory Withholding for Taxes.  To the extent that the Company or any
Subsidiary of the Company is subject to withholding tax requirements under any
national, state, local or other governmental law with respect to the award of
the Restricted Stock Units to the Grantee or the vesting thereof, or the
designation of any RSU Dividend Equivalents as payable or distributable or the
payment or distribution thereof, the Grantee must make arrangements satisfactory
to the Company to make payment to the Company or its designee of the amount
required to be withheld under such tax laws, as determined by the Company
(collectively, the “Required Withholding Amount”).  To the extent such
withholding is required because the Grantee vests in some or all of the
Restricted Stock Units and any related RSU Dividend Equivalents, the Company
shall withhold (a) from the shares of Common Stock represented by vested
Restricted Stock Units and otherwise deliverable to the Grantee a number of
shares of the applicable type of Common Stock and/or (b) from any related RSU
Dividend Equivalents otherwise deliverable to the Grantee an amount of such RSU
Dividend Equivalents, which collectively have a value (or, in the case of
securities withheld, a Fair Market Value) equal to the Required Withholding
Amount, unless the Grantee remits the Required Withholding Amount to the Company
or its designee in cash in such form and by such time as the Company may require
or other provisions for withholding such amount satisfactory to the Company have
been made.  Notwithstanding any other provisions of this Agreement, the delivery
of any shares of Common Stock represented by vested Restricted Stock Units and
any related RSU Dividend Equivalents may be postponed until any required
withholding taxes have been paid to the Company.

 

13. Notice.  Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the Company’s then current
headquarters, which as of the Grant Date is the address specified for the
Company on Schedule I hereto. Unless the Company elects to notify the Grantee
electronically pursuant to the online grant and administration program or via
email, any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by first class mail, postage prepaid, to the Grantee’s address as listed in the
records of the Company or any Subsidiary of the Company on the Grant Date,
unless the Company has received written notification from the Grantee of a
change of address.

 

14. Amendment.  Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee as
contemplated by Section 10.7(b) of the Plan.  Without limiting the generality of
the foregoing, without the consent of the Grantee:

 

(a) this Agreement may be amended or supplemented from time to time as approved
by the Committee (i) to cure any ambiguity or to correct or supplement any
provision herein that may be defective or inconsistent with any other provision
herein, (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders, and provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to

6

 




the Award evidenced hereby, (iii) to reform the Award made hereunder as
contemplated by Section 10.17 of the Plan or to exempt the Award made hereunder
from coverage under Code Section 409A, or (iv) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in the interpretation of, any law
or governmental rule or regulation, including any applicable federal or state
securities laws; and

(b) subject to any required action by the Board of Directors or the stockholders
of the Company, the Restricted Stock Units granted under this Agreement may be
canceled by the Committee and a new Award made in substitution therefor,
provided that the Award so substituted will satisfy all of the requirements of
the Plan as of the date such new Award is made and no such action will adversely
affect any Restricted Stock Units that are then vested.

15. Grantee Employment.  Nothing contained in the Plan or this Agreement, and no
action of the Company or the Committee with respect thereto, shall confer or be
construed to confer on the Grantee any right to continue in the employ or
service of the Company or any Subsidiary or interfere in any way with the right
of the Company or any employing Subsidiary to terminate the Grantee’s employment
or service, as applicable, at any time, with or without Cause, subject to the
provisions of any employment or consulting agreement between the Grantee and the
Company or any Subsidiary.

 

16. Nonalienation of Benefits.  Except as provided in Section 8 and prior to the
vesting of any Restricted Stock Unit, (a) no right or benefit under this
Agreement will be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge, and any
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge the same will be void, and (b) no right or benefit
hereunder will in any manner be subjected to or liable for the debts, contracts,
liabilities or torts of the Grantee or other person entitled to such benefits.

 

17. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware.  Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado and in the State of Delaware in any action to
interpret or enforce this Agreement and irrevocably waives any objection to
jurisdiction that such party may have based on inconvenience of forum. 

 

18. Construction.  References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise.  The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense.  All decisions of the Committee
upon questions regarding the Plan or this Agreement will be conclusive.  Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control.  The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.

 



7

 




19. Rules by Committee.  The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.

20. Entire Agreement.  This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof.  The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. Subject to
the restrictions set forth in Sections 8 and 16 of this Agreement, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.

21. Grantee Acknowledgment.  The Grantee will signify acknowledgment of the
terms and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company.

22. Code Section 409A.  To the extent that Section 409A of the Code or the
related regulations and Treasury pronouncements (“Section 409A”) are applicable
to the Grantee in connection with the Award, the Award is subject to the
provisions of Section 10.17 of the Plan regarding Section 409A.

23. Administrative Blackouts. In addition to its other powers under the Plan,
the Committee has the authority to suspend any transactions under the Plan as it
deems necessary or appropriate for administrative reasons.

24. Stock Ownership Guidelines. This Award may be subject to any applicable
stock ownership guidelines adopted by the Company, as amended or superseded from
time to time.

* * * * *



8

 




Schedule I

to Liberty Broadband Corporation

Performance-Based Restricted Stock Units Agreement

 

 

Grant Date:

[●], 20[●]

 

Issuer/Company:

Liberty Broadband Corporation, a Delaware corporation

 

Plan:

Liberty Broadband Corporation 2019 Omnibus Incentive Plan, as the same may be
amended from time to time

 

Common Stock:

The Company’s Series [●] Common Stock (“LBRD[●] Common Stock”)

 

9

 




Additional Provisions Applicable to Grantees  who as of the Grant Date hold the
office of Assistant Vice President or above of the Company or of Liberty Media
Corporation: 

Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
Subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement.  “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee (A) upon the exercise during the
Misstatement Period of any SARs held by the Grantee or (B) upon the payment
during the Misstatement Period of any Cash Award or Performance Award held by
the Grantee, the value of which is determined in whole or in part with reference
to the value of Common Stock, and (ii) any proceeds received by the Grantee from
the sale, exchange, transfer or other disposition during the Misstatement Period
of any shares of Common Stock received by the Grantee upon the exercise, vesting
or payment during the Misstatement Period of any Award held by the Grantee.  By
way of clarification, “Forfeitable Benefits” will not include any shares of
Common Stock received upon vesting of any Restricted Stock Units during the
Misstatement Period that are not sold, exchanged, transferred or otherwise
disposed of during the Misstatement Period. “Misstatement Period” means the
12-month period beginning on the date of the first public issuance or the filing
with the Securities and Exchange Commission, whichever occurs earlier, of the
financial statement requiring restatement.

 

Qualifying Service:

Unless the Committee in its sole discretion determines otherwise in connection
with the commencement of employment or service to Liberty Media Corporation,
Qurate Retail, Inc. or any entity that is a Subsidiary of either of them,
notwithstanding anything to the contrary in this Agreement, Grantee’s employment
or service with Liberty Media Corporation, Qurate Retail, Inc. or any entity
that is a Subsidiary of either of them at the time of determination shall be
deemed to be employment or service with the Company for all purposes under the
Awards granted pursuant to this Agreement.

 

10

 




Other Clawback Policies:

Notwithstanding any other provisions in the Plan, this Award shall be subject to
recovery or clawback by the Company under any clawback policy adopted by the
Company in accordance with SEC regulations or other applicable law, as amended
or superseded from time to time.

 

Company Notice Address:

Liberty Broadband Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attn:  [●]

 

 

11

 

